 


114 HR 3271 IH: To amend the Federal Water Pollution Control Act to allow preservation leasing as a form of compensatory mitigation for discharges of dredged or fill material affecting State or Indian land, and for other purposes.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3271 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to allow preservation leasing as a form of compensatory mitigation for discharges of dredged or fill material affecting State or Indian land, and for other purposes. 
 
 
1.Preservation leasing of State or Indian land 
(a)In generalSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by adding at the end the following:  (u)Preservation leasing of State or Indian land (1)In generalThe Secretary shall allow a permittee to satisfy compensatory mitigation requirements for a permitted activity by entering into a preservation lease with— 
(A)a State if the permitted activity affects wetlands that are located in the same watershed as the State land to be leased; or (B)an Indian tribe if the permitted activity affects wetlands that are located in the same watershed as the Indian land to be leased. 
(2)Preservation leaseAs used in paragraph (1), a preservation lease is an agreement under which a permittee leases wetlands or other aquatic sites on State or Indian land for the sole purpose of preserving the wetlands or other aquatic sites in an undisturbed state during the term of the lease to mitigate for a permitted activity. (3)TermIn order to satisfy compensatory mitigation requirements, the term of a preservation lease may be not less than the life of the permitted activity, and such term shall be adjusted to account for the cessation, in whole or in part, of the impacts caused by the permitted activity.  
(4)Situations in which permittee ceases to maintain permitted activity 
(A)Permit modificationsIf a permittee enters into a preservation lease with a State or Indian tribe under this subsection and subsequently ceases to maintain the permitted activity, or seeks to abandon the permitted activity without a good faith transfer, the permittee shall obtain a permit modification from the Secretary, which may require restoration and rehabilitation of the area. (B)Consultation with State or Indian tribeBefore making a determination under subparagraph (A) as to whether, and to what degree, restoration and rehabilitation are required, the Secretary shall consult, and fully consider, the position of the State or Indian tribe that is a party to any preservation lease associated with the permitted activity. 
(C)Restoration and rehabilitation plans 
(i)In generalIf the Secretary determines under subparagraph (A) that restoration and rehabilitation are required, the Secretary may require the permittee to submit to the Secretary and the State or Indian tribe, as appropriate, a plan for conducting the restoration and rehabilitation. (ii)ContentsA restoration and rehabilitation plan submitted under clause (i) shall include, at a minimum, goals and objectives, performance standards, and plans for site treatment, reporting, remedial work, and monitoring to ensure that performance standards are met. 
(D)Reversion of landAfter activities conducted under a restoration and rehabilitation plan submitted under subparagraph (D)(i) have been completed, and the hydrological functions and fish and wildlife habitat of the area impacted by the permitted activity have been restored pursuant to the restoration and rehabilitation plan, the land subject to the lease shall revert back to the State or Indian tribe, as appropriate, without restriction. (5)DefinitionsIn this subsection, the following definitions apply: 
(A)Indian landThe term Indian land means land owned by, operated by, or otherwise belonging to an Indian tribe. (B)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(C)Permitted activityThe term permitted activity means a discharge of dredged or fill material for which a permit is issued under this section. (D)PermitteeThe term permittee means a person that is issued a permit under this section. 
(E)State landThe term State land means land owned by, operated by, or otherwise belonging to a State..  (b)ApplicabilityThe amendment made by subsection (a) shall apply to permits issued under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) after the date of enactment of this Act. 
 
